MEMORANDUM***
Lajos Gothard appeals his conviction by a jury for threatening United States Magistrate Lonny Suko in violation of 18 U.S.C. § 115(a)(1)(B). We have jurisdiction pursuant to 28 U.S.C. § 1291. This Court examines the sufficiency of the evidence to support a conviction “in the light most favorable to the prosecution,” determining whether “any trier of fact could have found the essential elements of the crime beyond a reasonable doubt,” United States v. Orozco-Santillan, 903 F.2d 1262 (9th Cir.1990). We affirm.
Because the parties are familiar with the facts, we will not recite them except as necessary.
Gothard first argues that the evidence was insufficient to support a finding of “threat.” A statement is a “threat” if a “reasonable person would foresee that the statement would be interpreted by those to whom the maker communicates the statement as a serious expression of intent to harm or assault.” Id. at 1265-66. The only intent requirement is that the speaker knowingly communicates his threat; he need not have the ability or intent to carry out the threat. Id. at 1266 n. 3. Here, the jury reasonably could have interpreted Gothard’s letter to Judge Suko, instructing him to “write his ‘last will and testament’ because he will die,” as a serious expression of intent to harm.
Next, Gothard argues that the government did not sufficiently establish that Judge Suko was a federal judge or that Gothard intended to threaten someone in that position. Judge Suko’s status as a federal judge was established by Judge Suko’s own testimony. This evidence is sufficient to establish beyond a reasonable doubt that Judge Suko is a federal judge and that Gothard wrote to him in that capacity. See, e.g., United States v. Bellucci, 995 F.2d 157, 159 (9th Cir.1993).
AFFIRMED.****

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


 jjjg panej accepts the documents Mr. Gothard presented to the Court at the time of argument for filing.